Memorandum Opinion
After a trial by jury defendant was found guilty of committing unnatural and lascivious acts with a 16-year-old boy in violation of RSA 579:9 and the defendant’s exceptions thereto were reserved and transferred by Grant, J. The indictment was sufficient, the evidence supported the verdict and the statute (RSA 579:9) is valid. State v. Small, 112 N.H. 154, 290 A.2d 633 (1972); Connor v. Arkansas, 42 U.S.L.W. 3261 (U.S. Nov. 5, 1973); Wainwright v. Stone, 42 U.S.L.W. 3267 (U.S. Nov. 5, 1973). Accordingly, the order is

Defendant’s exceptions overruled.